  Case 1:19-cv-02985-ALC-GWG Document 97 Filed 09/19/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------              x
THOMAS SCHANSMAN, individually, as surviving        :         Index No. 1:19-CV-02985
Parent of QUINN LUCAS SCHANSMAN, and as             :         (ALC) (GWG)
legal guardian on behalf of X.S., a minor, and      :
                                                    :         Hon. Andrew L. Carter, Jr.
CATHARINA TEUNISSEN, individually, and as           :
surviving Parent and personal representative of the :         NOTICE OF MOTION TO
ESTATE OF QUINN LUCAS SCHANSMAN, and                :         DISMISS
                                                    :
NERISSA SCHANSMAN, individually, and as             :         ORAL ARGUMENT
surviving Sibling of QUINN LUCAS                    :         REQUESTED
SCHANSMAN,                                          :
                                                    :
                                 Plaintiffs,        :
                                                    :
                    -against-                       :
                                                    :
SBERBANK OF RUSSIA PJSC, THE WESTERN                :
UNION COMPANY, WESTERN UNION                        :
FINANCIAL SERVICES, INC., MONEYGRAM                 :
INTERNATIONAL, INC., MONEYGRAM                      :
PAYMENT SYSTEMS, INC., and VTB BANK                 :
PJSC,                                               :
                                                    :
                                 Defendants.        :
-------------------------------------- X

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and

declaration of John S. Kiernan, executed on September 19, 2019, and upon all prior

pleadings and proceedings herein, the undersigned, attorneys for Sberbank of Russia

(“Sberbank”), hereby moves this Court for an order dismissing the Complaint (ECF No.

1) as to Sberbank, pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) for

lack of personal jurisdiction and failure to plead legally sustainable claims under the
  Case 1:19-cv-02985-ALC-GWG Document 97 Filed 09/19/19 Page 2 of 2




Anti-Terrorism Act, 18 U.S.C. § 2331 et seq., and for such other and further relief as the

Court may deem just and proper.


Dated: New York, New York
       September 19, 2019


                                             DEBEVOISE & PLIMPTON LLP

                                             By: /s/ John S. Kiernan                 .
                                             .       John S. Kiernan
                                                     William H. Taft V
                                                     Román J. Rodriguez
                                                     jskiernan@debevoise.com
                                                     whtaft@debevoise.com
                                                     rjrodriguez@debevoise.com

                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    (212) 909-6000

                                                    Counsel for Sberbank of Russia




                                            2
